United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-144070-02 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. (Name of small business issuer in its charter) Delaware 20-1466056 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R 1 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheet as of June 30, 2008 3 Statements of Net Earnings for the Three Months andSix Months endedJune 30, 2008 4 Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2008 5 Statement of Cash Flows for theSix Months endedJune 30, 2008 6 Notes to Financial Statements 7-10 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-13 Item 4: Controls and Procedures 13 PART II. OTHER INFORMATION Item 1: Legal Proceedings 13 Item 6: Exhibits 14 SIGNATURES 15 CERTIFICATIONS 16-19 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. BALANCE SHEET June 30, 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 100 Accounts receivable – affiliate 225,200 Total current assets 225,300 Oil and gas properties, net 87,548,800 Construction in progress 83,418,500 $ 171,192,600 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 7,200 Total current liabilities 7,200 Asset retirement obligation 1,471,200 Partners’ capital: Managing general partner 16,225,500 Investors partners (15,368.18 units) 153,488,700 Total partners' capital 169,714,200 $ 171,192,600 The accompanying notes are an integral part of these financial statements 3 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Six Months Ended Ended June 30, 2008 June 30, 2008 REVENUES Natural gas $ 285,700 $ 285,700 Total revenues 285,700 285,700 COSTS AND EXPENSES Production 53,400 53,400 Depletion 120,500 120,500 Accretion of asset retirement obligation 45,900 48,500 General and administrative 14,300 14,300 Total expenses 234,100 236,700 Net earnings $ 51,600 $ 49,000 Allocation of net earnings: Managing general partner $ 39,200 $ 38,400 Investor partners $ 12,400 $ 10,600 Net earnings per investor partnership unit $ 1 $ 0 The accompanying notes are an integral part of these financial statements 4 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED June 30, 2008 (Unaudited) Managing General Investor Partner Partners Total Balance at January 1, 2008 $ — $ — $ — Partners capital contributions: Cash 100 153,478,100 153,478,200 Syndication and offering costs 18,417,400 — 18,417,400 Tangible equipment / leasehold costs 16,187,000 — 16,187,000 Total contributions 34,604,500 153,478,100 188,082,600 Syndication and offering costs, immediately charged to capital (18,417,400 ) — (18,417,400 ) 16,187,100 153,478,100 169,665,200 Participation in revenues and expenses: Net production revenues 74,300 158,000 232,300 Depletion (15,800 ) (104,700 ) (120,500 ) General and administrative expenses (4,600 ) (9,700 ) (14,300 ) Accretion of asset retirement obligations (15,500 ) (33,000 ) (48,500 ) Net earnings 38,400 10,600 49,000 Balance at June 30, 2008 $ 16,225,500 $ 153,488,700 $ 169,714,200 The accompanying notes are an integral part of these financial statements 5 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. STATEMENT OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 Cash flows from operating activities: Net earnings $ 49,000 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 120,500 Increase in accounts receivable-affiliate (225,200 ) Accretion of asset retirement obligation 48,500 Increase in accrued liabilities 7,200 Net cash provided by operating activities — Cash flows from investing activities: Oil and gas well drilling contracts paid to MGP (153,478,100 ) Net cash used in investing activities (153,478,100 ) Cash flows from financing activities: Initial capital contribution by MGP 100 Partners' capital contributions 153,478,100 Net cash provided by financing activities 153,478,200 Net increase in cash and cash equivalents 100 Cash and cash equivalents at beginning of period — Cash and cash equivalents at end of period $ 100 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible costs $ 13,285,100 Lease costs 2,901,900 Syndication and offering costs 18,417,400 $ 34,604,400 Asset retirement obligation $ 1,422,700 The accompanying notes are an integral part of these financial statements 6 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources Public 17-2008 (B) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 3,495 investors. The Partnership was formed on May 7, 2007 to drill and operate gas wells located primarily in Pennsylvania, Tennessee and West Virginia. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of June 30, 2008 and for the three months and the period ended June 30, 2008 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented.The results of operations for the three months and the period ended June 30, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, 2008. Partnership operations began on March 25, NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period.Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP, performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information.Credit is extended on an unsecured basis to many of its energy customers. At June 30, 2008, the Partnership's MGP's credit evaluation indicated that the Partnership has no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues.These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices.The Partnership had unbilled trade receivables of $257,500 at June 30, 2008, which are included in Accounts receivable-affiliate on the Partnership's Balance sheet. 7 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2008 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are stated at cost.Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets' estimated useful lives.Maintenance and repairs are expensed as incurred.Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the date indicated: June 30, 2008 Natural gas and oil properties: Proved properties: Leasehold interests $ 2,901,900 Wells and related equipment 84,767,400 87,669,300 Accumulated depletion (120,500 ) $ 87,548,800 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, "The Hierarchy of Generally Accepted Accounting Policies" ("SFAS 162"), which reorganizes the GAAP hierarchy.
